Name: Commission Regulation (EEC) No 581/86 of 28 February 1986 laying down detailed rules for the application of the system of accession compensatory amounts and fixing accession compensatory amounts in the sugar sector
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 57/27 COMMISSION REGULATION (EEC) No 581 /86 of 28 February 1986 laying down detailed rules for the application of the system of accession compensatory amounts and fixing accession compensatory amounts in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector ('), and in particular Article 7 ( 1 ) thereof, Whereas, under Article 3 ( 1 ) of Regulation (EEC) No 469/86, accession compensatory amounts must, to the extent required in order to prevent any disruption of trade , be fixed for the products concerned, as specified in Article 1 ( 1 ) (d) of Council Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector (2), as last amended by Regulation (EEC) No 3768/85 (3) ; whereas the said accession compensatory amounts should not be applied in the case of sucrose syrups which are less than 85 % pure, since these are not normally marketed without further processing ; Whereas accession compensatory amounts for syrups are, in principle , fixed on the basis of their sucrose content ; whereas , in the case of syrups which are less than 98 % pure, the accession compensatory amounts should be based on the extractable sugar content determined in accordance with the relevant provisions of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (4), as last amended by Regula ­ tion (EEC) No 3819/85 0 ; Whereas , when applying accession compensatory amounts in the case of raw sugar, it should be specified that when the latter's yield differs from that of the stan ­ dard quality as laid down in Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating cif prices for sugar (6), the amount must be adjusted in the light of the recorded difference by means of a coefficient which takes into account the actual yield ; Whereas, in accordance with the general rules laid down in Regulation (EEC) No 469/86 on the accession compensatory amounts for fresh sugar beet, sugar and syrups, the said accession compensatory amounts should be as shown in the Annex to this Regulation ; whereas the accession compensatory amounts for sugar beet in the form of dried sugar-beet pulp and sugar-beet pulp powder should be calculated using a flat-rate yield based on their dry matter content ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 1 . Accession compensatory amounts shall not be applied in the case of syrups falling within subheadings 17.02 D II, E and F I , and 21.07 F IV of the Common Customs Tariff which are less than 85 % pure , and in the case of maple sugar and maple syrup falling within subheading 17.02 C of the Common Customs Tariff . 2 . In the case of syrups falling within subheadings 17.02 D II , E and F I , and 21.07 F IV of the Common Customs Tariff : (a) which are not less than 98 % pure , the accession compensatory amount shall be based on the syrup's recorded sucrose content ; (b) which are less than 98 % pure but not less than 85 % pure , the accession compensatory amount applicable shall be based on the extractable sugar content as recorded in accordance with the second subparagraph of Article 1 (5) of Regulation (EEC) No 1443/82. 3 . Where the raw sugar's yield differs from that of the standard quality as laid down in Regulation (EEC) No 431 /68 , the accession compensatory amount shall be adjusted by means of a coefficient . This coefficient shall be the raw sugar's yield as calculated in accordance with Article 1 of Regulation (EEC) No 431 /68 , divided by 92 . Article 2 The accession compensatory amounts applicable in the sugar sector shall be as shown in the Annex to this Regu ­ lation . Article 3 This Regulation shall enter into force on 1 March 1986 . (  ) OJ No L 53 , 1 . 3 . 1986, p. 32 . (2) OJ No L 177, 1 . 7 . 1981 , p. 4 . (3) OJ No L 362, 31 . 12 . 1985 , p. 8 . O OJ No L 158 , 9 . 6 . 1982, p , 17 . 0 OJ No L 368 , 31 . 12 . 1985, p. 25 . I6) OJ No L 89 , 10 . 4 . 1968 , p. 3 . No L 57/28 Official Journal of the European Communities 1 . 3 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President A N N E X Ac ce ss io n co m pe ns at or y am ou nt s ap pl ic ab le in tra de w ith Sp ain an d Po rtu ga l Co m pe ns ato ry am ou nt s ap pl ica bl e in tra de be tw ee n : C C T he ad in g N o D es cr ip tio n of go od s on th e / on e ha nd V C om m un ity of T en C om m un ity of T en C om m un ity of T en Sp ai n Sp ai n Sp ai n Po rtu ga l w it ho ut A zo re s Po rtu ga l w it ho ut A zo re s A zo re s on th e ( ot he rh an d \ Sp ai n Po rtu ga l w it ho ut A zo re s A zo re s Po rtu ga l w it h o u t A zo re s A zo re s T h ir d co un tr ie s A zo re s T hi rd co un tr ie s T hi rd co un tr ie s EC U /1 00 0 kg 12 .0 4 Su ga rb ee t, wh ol e or sli ce d, fre sh , dr ie d or po w de re d ;s ug ar ca ne : A. Su ga r be et : I. F re sh II . D rie d or po w de re d (') 7, 09 26 ,2 3 1, 26 4, 66 1, 26 4, 66 5, 83 21 ,5 7 5, 83 21 ,5 7 7, 09 26 ,2 3 1, 26 4, 66 1, 26 4, 66 EC U /1 00 kg 17 .0 1 1 . 3 . 86 Official Journal of the European Communities No L 57/29 Be et su ga ra nd ca ne su ga r, so lid : A. W hi te su ga rs ; fla vo ur ed or co lo ur ed su ga rs B. Ra w su ga rs 19 ,0 0 17 ,4 8 14 ,7 5 13 ,5 7 8, 60 7, 91 4, 25 3, 91 10 ,4 0 9, 57 6, 15 5, 66 8, 60 7, 91 10 ,4 0 9, 57 6, 15 5, 66 Ba sic co mp en sa tor y am ou nts in EC U pe r 1% of su cro se co nte nt or ,a s the ca se ma y be ,o f ex tra cta ble su ga r an d pe r 10 0 kg ne t of pr od uc ts in qu es tio n 17 .0 2 D II 17 .0 2 E 17 .0 2 F I O th er su ga rs an d sy ru ps (b ut no t in cl ud in g lac to se , gl uc os e, m al to -d ex tri ne an d iso gl uc os e) A rti fic ia l ho ne y, w he th er or no t m ix ed w ith na tu ra l ho ne y Ca ra m el co nt ai ni ng in th e na tu ra l sta te 50 % or m or e by w ei gh t of su cr os e Fl av ou re d or co lo ur ed su ga r sy ru ps (o th er th an lac to se , gl uc os e, m alt o- de xt rin e an d iso gl uc os e sy ru ps ) 0. 08 60 0, 10 40 0, 06 15 0, 19 00 0. 14 75 0, 08 60 0, 04 25 0, 10 40 0, 06 15 21 .0 7 F IV (') Of a su cro se co nte nt ,o n a ba sis of dry ma tte r, of at lea st 50 % .